The Chancellor.
The master’s report is in favor of the complainant on the subject of the Abraham Seigle’s liability for the rent of the farm, while occupied by his sons, William R. and John Seigle, and it has been confirmed. Abraham Seigle asks that the order of confirmation be set aside, to the end that he may be allowed to except to it on this point; and the complainant on the other hand, asks that, if the motion be granted, the report be returned to the master, with leave to him to take further testimony on the subject. The order of confirmation will be set aside on those terms.